Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 04/15/2022: 
Claims 1-12 are pending in the current application. Claims 1, 7, 9, and 11 have been amended. 
The rejections under 35 USC 112 has been overcome in light of the amendment.
The previous prior art based rejections have been maintained in light of the amendment and the rejection is modified only to reflect new claim limitations. All changes made to the rejection are necessitated by the amendment.
Claim Interpretation
A detection line is interpreted as the plurality of parts that transmit a detected parameter. For example, if the voltage is detected and transmitted via a series of connected wires to a terminal and connector, the entire line of transmission is interpreted as the detection line. 
Claim 1 recites” …the detection line pulled out from an inside to an outside of the cover member at a predetermined position...”. The structure associated with the inside and outside of the battery cover are not recited within claim 1. Using the broadest reasonable interpretation the inside of the cover member can be interpreted as formed inside of or within a hole of the cover member, whereas the outside can be any surface of the cover member.
Claims 5-6 and 9 recite “upper surface of the cover member” while independent claims 1 and 11 recite and outside surface and inside surface of the cover member. It is unclear if the upper surface of the cover member is meant to be the same as the outside surface. Thus the interpretation above will be applied. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara et al. (US 2013/0337299).
Regarding claim 1, Sugawara teaches a battery module 1000 comprising: 
a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
a detection line including a voltage detection lines 800/806/817 being configured to detect a voltage of each cell (P49-50. 97. 114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
Sugawara teaches that cover member includes a position regulating portion or voltage detection conductor 805 may be mounted on the outside of the cover/plate 130 (P161 - as oppose to inside of it P91) where the position regulating portion arranges the detection line 800/806/817 pulled out from an inside, where the end of the line 800a/805 is connected to a welded part of the member 154 which is formed on an inside of the cover member 130, where through holes are positioned 132 (P86. 114. 161; Fig. 7) pulled to an outside of the cover member (wherein position regulating portion is mounted on the outside of the cover (embodiment of P161) as oppose to inside of it (embodiment of P91)) at predetermined positions on an outside surface of the cover member, or arranged on the regulating portion which is mounted on the outside of the cover as oppose to integrally molded inside of the member. 
Regarding claim 2, Sugawara teaches the position regulating portion, or voltage detection conductor 805 is configured to guide the detection lines 806 such that the detection lines 806 are positioned at an inner side of an outer edge portion of the cover member 130/160 (P91-93. 97. 158; Fig. 6-7).
	Regarding claim 3, Sugawara teaches the cover member is made of a resin (P152), and wherein the position regulating portion 805 is formed integrally with the cover member (P89. 158). 
Regarding claim 4, Sugawara teaches the position regulating portion 805 includes a guide portion, or partition wall 812 erected on an upper surface of the cover member and configured to regulate the movement of the detection wires, wherein the detections line is formed by a connection of the detection line wire to fuse wire (P97. 99. 105-108. 161; Fig. 8). 
Regarding claim 5, Sugawara teaches the position regulating portion includes a fixing portion, or resin part 807 configured to fix the detection lines 806/817 on the upper surface of the cover member 130/130b (P92. 99. 106-107. 161; Fig. 5-6. 10-11). 
Regarding claim 7, Sugawara teaches a sensor device, or controller 900 arranged on an upper surface of the cell stack and configured to detect voltage (P48-49. 160 – control device detects the voltages of the electricity storage cells), 
wherein the detection line is the voltage detection line (P49-50. 97. 114), and 
wherein the voltage detection line is connected to a connector 912 provided on a side surface on the controller 900 (P128. 149; Fig. 2).
Regarding claim 11, Sugawara teaches a battery unit 1000 comprising: 
	a first battery module 100a and a second battery module 100b arranged adjacently (P62; Fig. 2), 
	wherein the first battery module and the second battery module each includes: 
	a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
voltage detection lines 806 each being configured to detect a voltage of each cell (P114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P91-92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
wherein the first battery module further includes a sensor device, or a controller 900 arranged on an upper surface of the cell stack and configured to detect the voltage (P48-49. 160 – control device detects the voltages of the electricity storage cells)
 	wherein a first connector 912 to which the voltage detection line of the first battery module 100a is connected and a second connector 912 to which the voltage detection line of the second battery module 100b is connected and provided on a side surface of the sensor device 900 (P128. 149; Fig. 2). 
Sugawara teaches that cover member includes a position regulating portion or voltage detection conductor 805 may be mounted on the outside of the cover/plate 130 (P161 - as oppose to inside of it P91) where the position regulating portion arranges the detection line 800/806/817 pulled out from an inside, where the end of the line 800a/805 is connected to a welded part of the member 154 which is formed on an inside of the cover member 130, where through holes are positioned 132 (P86. 114. 161; Fig. 7) pulled to an outside of the cover member (wherein position regulating portion is mounted on the outside of the cover (embodiment of P161) as oppose to inside of it (embodiment of P91)) at predetermined positions on an outside surface of the cover member, or arranged on the regulating portion which is mounted on the outside of the cover as oppose to integrally molded inside of the member.
Regarding claim 12, Sugawara teaches the cover member of the first battery module 100a and the cover member of the second battery module 100b each includes a plurality of position regulating portions 805 (Fig. 2), and 
wherein the voltage detection line of the second battery module is position-regulated by only a part of the position regulating portions, or not position-regulated by the portion regulating portions 805 of the first battery module (Fig. 4-5. 15). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as applied to at least claims 1 and 5 above, and further in view of Masuda et al. (US 2021/0126314).
Regarding claim 6, Sugawara teaches the fixing portion, or resin part 807 includes a vertical wall portion erected on the upper surface of the cover member. Sugawara teaches using positioning parts to set the placement of the detection lines (P92. 97-98. 106-108).
Sugawara fails to teach the fixing portion includes a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, and wherein a distance between the upper surface and the ceiling wall portion is smaller than a wire diameter of the detection line; however, Masuda, in a similar field of endeavor related to battery modules, teaches using a fixing portion, or restricting portion 51/52 which includes a vertical wall portion erected on the upper surface of a cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion (P110-111; Fig. 5). Masuda teaches the restricting portions stably maintain the positioning of the wires.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fixing portion of Masuda, with a fixing portion including a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, to stably position the detection lines of Sugawara, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results, or restricting the positioning of the lines, were reasonably predictable. MPEP 2143 B
Modified Sugawara in view Masuda is silent in teaching a distance between the upper surface and the ceiling wall portion is smaller than a wire diameter of the detection line; however, Sugawara teaches the importance of fixing the detection lines in place (P92) and minimizing to utilize the minimal space of the cover member (P91) to avoid short-circuiting (P31). Thus one of ordinary skill in the art would want to ensure that the lines are unable to move from their desired space and by making the fixing diameter smaller than a wire diameter of the detection line it would make the wire less likely to be displaced which could lead to short-circuiting. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Sugawara teaches the position regulating portion 805 includes: 
	a guide portion 813 erected on the upper surface of the cover member and configured to regulate the movement of the detection line 806 (Fig. 11-13) and a fixing portion, or resin part 807 configured to fix the detection line to the upper surface of the cover member (P158; Fig. 6).
Sugawara is silent in the fixing portion includes the vertical wall portion erected on the upper surface of the cover member, and the ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, and wherein the guide portion and the vertical wall portion of the fixing portion are arranged so as to sandwich the detection lines in a plan view; however, Masuda, in a similar field of endeavor related to battery modules, teaches using a fixing portion, or restricting portion 51/52 which includes a vertical wall portion erected on the upper surface of a cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion (P110-111; Fig. 5). Masuda teaches the restricting portions stably maintain the positioning of the wires wherein the guide portion erected on the upper surface of the cover member is the closing claw part of the guide portion clamp and the guide portion and the vertical wall portion of the fixing portion are arranged to sandwich the detection line in plan view (Fig. 5).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fixing portion and guide portion of Masuda, with a fixing portion including a vertical wall portion erected on the upper surface of the cover member, and a ceiling wall portion extending substantially parallel to the upper surface from the vertical wall portion, wherein the guide portion erected on the upper surface of the cover member is the closing claw part of the guide portion clamp and the guide portion and the vertical wall portion of the fixing portion are arranged to sandwich the detection line in plan view, to stably position the detection lines of Sugawara, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results, or restricting the positioning of the lines, were reasonably predictable. MPEP 2143 B
Regarding claim 10, modified Sugawara in view of Masuda teaches using a plurality of the guide portions and fixing portions to better hold the detection lines and at least a part of the guide portions and fixing portions are alternatively provided along an extending direction of the detection lines (Fig. 5). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara as applied to at least claims 1 above, and further in view of Masuda et al. Yoshioka et al. (JP 2013073916A). 
Regarding claim 8, Sugawara is silent in teaching an insulating plate provided between adjacent cells, wherein the cover member is provided with an engagement portion to be engaged with the insulating plate; however, Yoshioka, in a similar field of endeavor related to battery modules, teaches using a spacer between cells (P10-12). 
Yoshioka teaches that putting an insulating plate, or spacer made of an insulating material (P26-27. 38) between adjacent cells to allow refrigerant to pass keeping adjacent cells cool (P44-47). Yoshioka teaches using an insulating plate between adjacent cells regardless of configuration or shape (P5-11) where the cover member is provided with an engagement portion to be engaged with the insulating plate (P7. 23. allows for a cover member and mold to be formed separately simplifying the process of making (P45) and prevent incorrect assembly (P40-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use an insulating plate provided between adjacent cells wherein the cover member is provided with an engagement portion to be engaged with the insulating plate, as taught by Yoshioka, in the module of Sugawara, to properly cool the module and reduce cost and time of manufacture. 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Masuda et al. (US 2021/0126314).
Regarding claim 1, Sugawara teaches a battery module 1000 comprising: 
a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
a detection line including a voltage detection lines 800/806/817 being configured to detect a voltage of each cell (P49-50. 97. 114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
Sugawara teaches the position regulating portion can be mounted on the cover member (P161) and that the configuration and arrangement of the detection lines is not restricted and can be modified where the lines are positioned to minimize space and are fixed to the cover member (P91-97.161). 
Masuda, in a similar field of endeavor related to battery modules, teaches using a position regulating portion, or restricting portions 51/52 to hold wiring/lines in place on a cover member, or harness plate (P108-111). Masuda teaches using the restricting portions to arrange the lines on an outside surface of the cover member prevents wasted space and increased size (P110-115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the position regulation portion, or restricting portions of Masuda, to arrange the detection lines at predetermined positions on an outside surface of the cover member in Sugawara, wherein the detection lines are pulled from an inside of the cover member, where they connected to the conductive member terminals below/within the cover member, as it would have yielded no more than the predictable outcome which one of ordinary skill would have excepted to achieve, i.e. preventing wasted space and restricting positions of the lines into desired configuration. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 11, Sugawara teaches a battery unit 1000 comprising: 
	a first battery module 100a and a second battery module 100b arranged adjacently (P62; Fig. 2), 
	wherein the first battery module and the second battery module each includes: 
	a cell stack made configured by stacking a plurality of cells (P44); 
	a cover member 130/160 configured to cover output terminals of the plurality of cells (P85; Fig. 5); and 
voltage detection lines 806 each being configured to detect a voltage of each cell (P114), 
wherein the cover member includes a position regulation portion, or voltage detection conductor 805 configured to arrange the detection lines at a predetermined position (P91-92 – where voltage detection conductor fixes detection lines using a resin part at multiple positions; Fig. 6-8). 
wherein the first battery module further includes a sensor device, or a controller 900 arranged on an upper surface of the cell stack and configured to detect the voltage (P48-49. 160 – control device detects the voltages of the electricity storage cells)
 	wherein a first connector 912 to which the voltage detection line of the first battery module 100a is connected and a second connector 912 to which the voltage detection line of the second battery module 100b is connected and provided on a side surface of the sensor device 900 (P128. 149; Fig. 2). 
Sugawara teaches the position regulating portion can be mounted on the cover member (P161) and that the configuration and arrangement of the detection lines is not restricted and can be modified where the lines are positioned to minimize space and are fixed to the cover member (P91-97.161). 
Masuda, in a similar field of endeavor related to battery modules, teaches using a position regulating portion, or restricting portions 51/52 to hold wiring/lines in place on a cover member, or harness plate (P108-111). Masuda teaches using the restricting portions to arrange the lines on an outside surface of the cover member prevents wasted space and increased size (P110-115).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the position regulation portion, or restricting portions of Masuda, to arrange the detection lines at predetermined positions on an outside surface of the cover member in Sugawara, wherein the detection lines are pulled from an inside of the cover member, where they connected to the conductive member terminals below/within the cover member, as it would have yielded no more than the predictable outcome which one of ordinary skill would have excepted to achieve, i.e. preventing wasted space and restricting positions of the lines into desired configuration. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729        

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729